Exhibit 10.1
REYNOLDS AMERICAN INC.
INDEPENDENT DIRECTORS’ COMPENSATION SUMMARY (Effective 1/1/2011)
1. Fees/Expense Reimbursement

Fees:  •   Board retainer fee of $60,000 per year. (Not paid to Non-Executive
Chairman.)     •    Non-Executive Chairman retainer fee of $270,000 per year.  
  •   Non-Executive Chairman transitional services fee of $120,000 (one year,
commencing Nov. 2010).     •   Committee Chair retainer fees:

     $20,000 per year for the Audit and Finance Committee Chair;
     $10,000 per year for the Compensation and Leadership Development Committee
Chair; and
     $10,000 per year for the Corporate Governance and Nominating Committee
Chair.

  •   Committee meeting attendance fees of $1,500 per meeting. (Not paid to
Non-Executive Chairman.)     •   Board meeting attendance fees of $1,500 per
meeting. (Not paid to Non-Executive Chairman.)

Fees are payable quarterly in arrears, but may be deferred in 25% increments in
cash and/or in deferred stock units until termination of active directorship or
until a selected year in the future. To be tax effective, an irrevocable
deferral election must be made in the year prior to the year fees would
otherwise be payable.

    Expense Reimbursement: Directors are reimbursed for actual expenses incurred
in connection with attendance at Board and committee meetings, including
transportation and lodging expenses.


2. Equity Incentive Award Plan

  •   Upon election to the Board, an independent director receives an initial
grant of 3,500 deferred stock units or, at the director’s election, 3,500 shares
of RAI common stock.     •   Annual grant of 4,000 deferred stock units (8,000
for Non-Executive Chairman) made at the time of the Annual Meeting and
immediately vested. Director can elect to receive non-deferred award of 4,000
shares of RAI common stock (8,000 for Non-Executive Chairman) in lieu of
deferred stock units.     •   Quarterly grants of deferred stock units on the
last day of each calendar quarter. Number of deferred stock units equal to
$10,000 ($20,000 for Non-Executive Chairman) divided by the average of the
closing price of a share of RAI common stock (as reported on the NYSE) for each
business day during the last month of such calendar quarter.     •   Initial and
annual deferred stock units paid per director’s election in cash or RAI common
stock, and quarterly deferred units paid in cash only, following termination of
active directorship per director’s election in either a lump sum or in up to ten
annual installments.

3. Life Insurance
Option to receive $50,000 or $100,000 non-contributory coverage while an active
director. Imputed income will be calculated based on director’s end-of-year age
and coverage amount.
4. Excess Liability Insurance
Eligible to receive $10,000,000 in Excess Liability coverage. No cash payment
required; the fair market value will be imputed income to directors each year.
Policy requires that directors have at least $300,000 underlying liability limit
under a homeowner’s or other personal liability policy. Directors are obligated
to pay for claims up to $300,000 not covered by this policy.
5. Business Travel Accident Insurance
$500,000 non-contributory coverage while an active director.
6. Matching Grants
Match of 1:1 for Educational/Arts/Cultural/Charitable Organizations — combined
$10,000 maximum.
7. Director Education Programs

  •   Directors may attend one outside director education program per year at
RAI’s expense.     •   Directors are reimbursed for actual expenses incurred in
connection with attendance at director education programs, including
transportation and lodging expenses.

